Name: Council Directive 81/20/EEC of 20 January 1981 amending for the seventh time the Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: European Union law;  chemistry;  foodstuff;  food technology
 Date Published: 1981-02-14

 Avis juridique important|31981L0020Council Directive 81/20/EEC of 20 January 1981 amending for the seventh time the Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal L 043 , 14/02/1981 P. 0011 - 0011 Finnish special edition: Chapter 13 Volume 11 P. 0107 Spanish special edition: Chapter 13 Volume 11 P. 0161 Swedish special edition: Chapter 13 Volume 11 P. 0107 Portuguese special edition Chapter 13 Volume 11 P. 0161 COUNCIL DIRECTIVE of 20 January 1981 amending for the seventh time the Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (81/20/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas part (b) of Annex II to the Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (4), as last amended by Directive 78/144/EEC (5), lays down the list of products for diluting or dissolving colouring matters; Whereas the use of the carotenoid colouring matters E 160 and E 161 is facilitated by their dilution with carrageenan (E 407) and gum arabic (E 414) ; whereas the Commission is reviewing the use of all substances used for diluting and dissolving colouring matters and it is therefore not possible to take a final decision on whether these two substances should be authorized within the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 The following substances shall be added to part (b) of Annex II to the Directive of 23 October 1962 under the conditions specified therein: - Carrageenan (exclusively for the colouring matters listed under numbers E 160 and E 161 in Annex I), - Gum Arabic (exclusively for the colouring matters listed under numbers E 160 and E 161 in Annex I). Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the Directive not later than 1 July 1981 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 January 1981. For the Council The President Ch.A. van der KLAAUW (1) OJ No C 201, 10.8.1979, p. 13. (2) OJ No C 147, 16.6.1980, p. 124. (3) OJ No C 113, 7.5.1980. p. 9. (4) OJ No 115, 11.11.1962, p. 2645/62. (5) OJ No L 44, 15.2.1978, p. 20.